Marston, J.
As no exceptions were taken • in this case, the only question raised is whether the finding of facts supports the judgment.
*298Although the court finds the manner in which the work was done, and that after its completion the boiler leaked, yet we cannot inquire into these matters on this record. The court did find that the work and labor performed and' the materials furnished were first class; that the boiler was repaired in a good and workmanlike manner and was reasonably worth the price charged therefor.
This finding is controlling, and the court having found the balance due and rendered judgment therefor, the same-must be affirmed with costs.
Cooley and Campbell, JJ. concurred.